Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.
Information Disclosure Statement
	DE 102010034194 and JP 2017-193492 cited in the information disclosure statement of 9 May 2022 have been considered with respect to the provided English abstracts. JP 2001-79019, JP 1-125312 and JP 59-196807 cited in the information disclosure statement of 9 May 2022 have been considered with respect to the discussion of these references in the specification.
Allowable Subject Matter
	Claims 1 and 2 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The claimed dental paste composition is not taught or suggested by the cited art of record. U.S. patent 6,022,819 is the closet art of record. Examples 1 and 2 teach a dental porcelain  paste comprising about 52.193 wt% of a mixture of glass and glass-ceramic particles, where the particles have an average particles size of about 3-6 microns and a maximum particle of 60 microns ; about 1.023 wt% of Aerosil R972, which is hydrophobized silica having a particle size of 16 nm and about 14.644 wt% of a mixture of 1,4-butaenediol and glycerin, which are both organic solvents having a boiling point within the claimed range. Example 3 teaches a dental porcelain  paste comprising about 55.948 wt% of a mixture of glass and glass-ceramic particles, where the particles have an average particles size of about 3-6 microns and a maximum particle of 60 microns ; about 1.4065 wt% of Aerosil R972, which is hydrophobized silica having a particle size of 16 nm and about 26.883 wt% of a mixture of diethylene glycol and glycerin, which are both organic solvents having a boiling point within the claimed range. The amounts of the solvents and hydrophobized silica fall within the claimed ranges and the taught silica particle size fall within the claimed range. While the taught frit have particle size ranges which fall within the claimed ranges, there is no teaching or suggestion in the reference as to the weight ratio of glass particles to glass-ceramic particles in the taught frit. Thus it cannot be determined what percentage of the taught about 52.193 wt% or about 55.948 wt% frit is glass particles and therefore it cannot be determined if the amount of glass particles in the taught frits at least overlaps the claimed amount of glass particles. For this reason, U.S. patent 6,022,819 does not teach or suggest the claimed paste. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/23/22